UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1006



LOLA RAE REYNOLDS,

                                              Plaintiff - Appellant,

          versus


THE HARLEYSVILLE INSURANCE COMPANIES,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-97-832-7)


Submitted:   April 30, 1999                   Decided:   May 26, 1999


Before WIDENER and LUTTIG, Circuit Judges, and HALL, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Lola Rae Reynolds, Appellant Pro Se. Frances Belton Georges, Gary
Allen Kalbaugh, Jr., KALBAUGH, PFUND & MESSERSMITH, P.C., Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lola Rae Reynolds appeals the district court’s order granting

her counsel’s motion to withdraw and directing her to respond to

Appellee’s motion to dismiss within forty-five days.    We possess

jurisdiction over the appeal in accordance with the doctrine of

cumulative finality.    See Equipment Finance Group v. Traverse

Computer Brokers, 973 F.2d 345, 347 (4th Cir. 1992).

     A court’s decision to grant or deny an attorney’s motion to

withdraw is reviewed for an abuse of discretion.     See generally

United States v. Cole, 988 F.2d 681, 683 (7th Cir. 1993).    Having

reviewed the record and the transcript of the motion hearing, we

find no abuse of discretion.   Furthermore, we find that forty-five

days was adequate time for Reynolds to procure new counsel and re-

spond to the motion to dismiss.   Accordingly, we affirm the deci-

sion of the district court. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                            AFFIRMED




                                  2